DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The drawings were received on 06/10/2022. Figure 3 is acceptable.
In view of the amendment, the previously set forth claim objections have been withdrawn. 
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment. Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 	
Applicant argues that “The elements 64 of the reference, however, divide circumferentially adjacent passages of the same layer. The claim amendment, on the other hand, requires that the parting elements are radially positioned between radially adjacent layers of the wheel.” Examiner respectfully disagrees. Elements 64 of FREDRIK are radially positioned between radially adjacent layers, (FREDRIK’s figures 2 and 6 annotated by examiner below).
Therefore, the previous rejection is maintained, modified as necessitated by Amendment.

Applicant did not address Examiner's objection to the Abstract, but, upon further consideration, Examiner withdraws the previously set forth objection to the Abstract. 
Examiner notes that Applicant did not address all Examiner’s concerns regarding the Information Disclosure Statement. Applicant did submit a new Information Disclosure Statement. However, Applicant did not attach an English translation or statement of relevance for the foreign patent documents. Accordingly, see Examiner’s concerns regarding the Information Disclosure Statement below.

Information Disclosure Statement
The information disclosure statement filed on 06/10/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Regarding the foreign references lined through in the IDS lack an English translation or statement of relevance.
In the “FOREIGN PATENT DOCUMENTS” section.
The foreign references that are lined through lack an English translation or statement of relevance.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3, and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by FREDRIK (US2313081A: previously cited).

Regarding claim 1, FREDRIK discloses a heat recovery wheel (see figure 2) for a heat exchanger, comprising: a wheel rim defining an outer perimeter of the heat recovery wheel; and a plurality of wheel passages (see element 34 in figure 6) located between the wheel rim and a wheel central axis (see FREDRIK’s figure 2 annotated by examiner), the plurality of wheel passages arranged in a plurality of layers relative to the wheel central axis (see FREDRIK’s figure 2 annotated by examiner: examiner notes that figure 2 is been used to show the plurality of layers relative to a wheel central axis while the embodiment that the Examiner is mapping out is shown in Figure 6 ); and one or more parting elements (see strip 64) disposed radially between radially adjacent layers of the plurality of layers (FREDRIK’s figures 2 and 6 annotated by examiner), each of parting elements a strip having a strip width less than an axial length of the plurality of layers (see FREDRIK’s figure 6 annotated by examiner: the length of strip 64 in Figure 6 (which corresponds to the axial length of the plurality of layers) compared to the width of the same strip 64 (parting element)); wherein the plurality of wheel passages are configured for flow of a first airflow and a second airflow therethrough for thermal energy exchange between the first airflow and the second airflow, (see Page 1 left Col. Lines [6-19]).




    PNG
    media_image1.png
    629
    1002
    media_image1.png
    Greyscale


FREDRIK’s figures 2 and 6 annotated by examiner

Regarding claim 3, FREDRIK discloses the one or more parting elements extend in a zig-zag pattern relative to the wheel central axis in a circumferential direction (see Figure 6, strip 64 extends in a zig-zag pattern: also see FREDRIK’s figure 2 annotated by examiner: examiner notes that figure 2 is been used to show the parting elements that are between the plurality of layers relative to a heel central axis while the embodiment that the Examiner is mapping out is shown in Figure 6).

Regarding claim 8, FREDRIK discloses the one or more parting elements are one or more wires or one or more strips of sheet metal, (FREDRIK teaches that the passages 34 are formed between metal plate strips 64, see Page 1 left Col. Lines [20-24] and Page 3 left Col. Lines [23-37]).
Claims 9, 11, and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by FREDRIK (US2313081A: previously cited).

Regarding claim 9, FREDRIK discloses a heat exchanger (Figure 1), comprising: a housing, the housing defining (10): a first airflow chamber (see airflow chamber 24 and 26) through which a first airflow (28) is directed; and a second airflow chamber (see airflow chamber 18 and 20) through which a second airflow (22) is directed; and a heat recovery wheel disposed in the housing and rotatable about a wheel axis (see the cross-section of the wheel disposed in the housing 10: also see figure 1 annotated by examiner), the heat recovery wheel including: a wheel rim defining an outer perimeter of the heat recovery wheel; and a plurality of wheel passages (see element 34 in figure 6) located between the wheel rim and a wheel central axis (see FREDRIK’s figure 2 annotated by examiner), the plurality of wheel passages arranged in a plurality of layers relative to the wheel central axis (see FREDRIK’s figure 2 annotated by examiner: examiner notes that figure 2 is been used to show the plurality of layers relative to a wheel central axis while the embodiment that the Examiner is mapping out is shown in Figure 6 ); and one or more parting elements (see strip 64) disposed radially between radially adjacent layers of the plurality of layers (FREDRIK’s figures 2 and 6 annotated by examiner), each of parting elements a strip having a strip width less than an axial length of the plurality of layers (see FREDRIK’s figure 6 annotated by examiner: the length of strip 64 in Figure 6 (which corresponds to the axial length of the plurality of layers) compared to the width of the same strip 64 (parting element)); wherein the plurality of wheel passages are configured for flow of the first airflow and the second airflow therethrough for thermal energy exchange between the first airflow and the second airflow, (see Page 1 left Col. Lines [6-19]).

    PNG
    media_image2.png
    422
    854
    media_image2.png
    Greyscale
Regarding claim 11, FREDRIK discloses the one or more parting elements (see the strip 64) extend in a zig-zag pattern relative to the wheel central axis in a circumferential direction (see Figure 6, strip 64 extends in a zig-zag pattern: also see FREDRIK’s figure 2 annotated by examiner: examiner notes that figure 2 is been used to show the parting elements that are between the plurality of layers relative to the wheel central axis while the embodiment that the Examiner is mapping out is shown in Figure 6). 
FREDRIK’s figure 1 annotated by examiner
Regarding claim 16, FREDRIK discloses the one or more parting elements are one or more wires or one or more strips of sheet metal, (FREDRIK teaches that the passages 34 are formed between metal plate strips 64: see Page 1 left Col. Lines [20-24] and Page 3 left Col. Lines [23-37]).

Claims 17, and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by FREDRIK (US2313081A: previously cited).

Regarding claim 17, FREDRIK discloses a method of forming a heat recovery wheel (see figure 2), comprising: forming a plurality of wheel passages in a passage sheet (see plurality of wheel passages 34 being formed in passage sheet 60: see figure 6) ; assembling one or more parting elements to the passage sheet (see strips 64 (parting elements) assembled to the passage sheet 60: also see Page 3 left Col. Lines [23-37]) , each of parting elements a strip having a strip width less that an axial length of the passage sheet (see the length of strip 64 in Figure 6 (which corresponds to the axial length of the passage sheet) compared to the width of the same strip 64 (parting element)); and forming the passage sheet into a plurality of layers each having a plurality of wheel passages thereat (see elements 60 and 34 in figure 6), the one or more parting elements disposed radially between radially adjacent layers of the plurality of layers (FREDRIK’s figures 2 and 6 annotated by examiner).
Regarding claim 18, FREDRIK discloses assembling the one or more parting elements to the passage sheet (60) includes arraying a plurality of parting elements (64) parallel to each other and assembling the plurality of parting elements to the passage sheet (see elements 60 and 64 in figure 6: also see Page 3 left Col. Lines [23-37]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/               Examiner, Art Unit 3763                                                                                                                                                                                         



/TAVIA SULLENS/Primary Examiner, Art Unit 3763